Citation Nr: 1302484	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety disorder with panic attacks.

5.  Entitlement to service connection for a thoracolumbar spine disability.

6.  Entitlement to service connection for left shoulder rotator cuff tendinopathy.

7.  Entitlement to service connection for residuals of cervical strain.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to December 1994.  The Veteran also had service with the Marine Corps Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in February 2011 at the RO, and a transcript of the hearing is of record.  At and subsequent to the hearing, the Veteran submitted additional evidence with waivers of RO initial review of the evidence.

The characterization of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and for left and right knee disabilities has changed during the pendency of this appeal.  Initially, service connection was denied for anxiety disorder with panic attacks in an April 2009 rating decision.  As discussed in more detail below, however, the evidence of record indicates that the Veteran may have an anxiety disorder diagnosis, but a full diagnosis has not been provided as of yet.  Thus, the Board is expanding his claim to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, in April and July 2009 rating decisions service connection was denied for patellofemoral syndrome of the left and right knees.  However, a February 2011 letter from private Dr. K.R.B. indicates that degenerative changes were noted on X-rays of both knees.  Therefore, the Board is also expanding these claims to include all potential knee disabilities. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, patellofemoral syndrome of the left knee and the right knee, an acquired psychiatric disorder, a thoracolumbar spine disability, left shoulder rotator cuff tendinopathy, and residuals of cervical strain.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  Records

A.  Reserve Service Records

At his hearing, the Veteran testified that he had prior service with the Marine Corps Reserve from approximately 1987 to 1990.  Board Hearing Tr. at 9.  The Veteran's DD Form 214 indicates that he had five months and seven days of prior active service.  This evidence indicates he either had prior periods of active duty or active duty for training (ACDUTRA).  He testified that he believed that his exposure to gunfire during that period contributed to his claimed bilateral hearing loss.  Treatment and personnel records related to the Veteran's Reserve period have not been obtained.  On remand, such records should be obtained from the National Personnel Record Center, or other appropriate facility or facilities.

B.  Private Treatment Records

In a February 2011 letter, Dr. C.S. reported that he had been treating the Veteran for the last four years for panic attacks/anxiety disorder and neck, left shoulder, and back pain.  The record contains treatment records from Dr. C.S. prior to April 2008.  As Dr. C.S.'s letter indicates he has continued to treat the Veteran for some of the claimed disabilities since April 2008 and such records may be pertinent to the Veteran's claim, the AOJ should request that the Veteran provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment records from Dr. C.S. since April 2008.

Also, in separate February 2011 letters, chiropractor R.H. reported that he had been treating the Veteran since October 2007 for neck, shoulder, and back pain and Dr. K.R.B. stated that he had been treating the Veteran since March 2010 for bilateral knee and left shoulder disabilities.  Records of treatment from these providers have not been associated with the claims file and may be pertinent to the Veteran's claims.  Therefore, Form 21-4142 must also be requested from the Veteran for these treatment providers.

C.  VA Treatment Records

In a July 2011 letter submitted to the Board, the Veteran noted that he was receiving treatment with a psychiatrist at the Central Arkansas Veterans Health System in Little Rock.  In a November 2011 letter submitted to the Board, the Veteran stated that he had an appointment with a psychiatrist at the VA Community-Based Outpatient Clinic in Searcy, Arkansas who reviewed his records and stated that he thought the Veteran's in-service diagnosis of hyperventilation syndrome represented an in-service anxiety disorder.  He stated that he also had treatment with a Licensed Social Worker at this location.  On remand, treatment records from the aforementioned facilities should be obtained.

II.  VA Examinations

A.  Bilateral Hearing Loss

In February 2009, the Veteran was afforded a VA examination in response to his claim for service connection for hearing loss.  Although the Veteran had decreased hearing, he did not have a hearing loss disability as recognized by VA for disability purposes.  See 38 C.F.R. § 3.385 (2012).  At his Board hearing, the Veteran testified that his hearing had worsened since his last examination.  Board Hearing Tr. at 8. 

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As noted above, the Veteran testified his bilateral hearing loss has worsened since his last examination.  The Veteran is competent to report the severity of his symptoms.  See 38 C.F.R. § 3.159 (2012).  Thus, there is competent evidence of the possible existence of a current disability, which satisfies the first McLendon element. 

The Veteran has also asserted that he was exposed to acoustic trauma during service-specifically helicopter noise and gunfire.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  These statements satisfy the second McLendon element.  The Veteran testified that he was not exposed to significant post-service noise, except for gunfire with the benefit of ear protection.  Board Hearing Tr. at 6-7.  This indicates that the Veteran's hearing loss disability, if any, may be related to his in-service noise exposure; however, there is insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination. 

B.  Orthopedic Disorders

The Veteran was provided with a VA examination for his joints (including knees, shoulder, and spine) in February 2009, with an addendum nexus opinion provided in April 2009.  The examiner found that "it would be mere medical speculation to say that the Veteran's left shoulder, cervical spine, or bilateral knee conditions" were a direct result of active duty.  He noted that he did not see "objective evidence in [the claims] file that [the Veteran] sustained the knee, shoulder, and neck injuries mentioned above."  He also explained that he supposed that "it [was] possible that he could have; however, [he did] not see documented evidence in the file."  The examiner also failed to opine regarding the Veteran's thoracolumbar spine disability.  The Veteran is competent to report on matters within his or her personal knowledge, such as an in-service injury.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  The Court has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, the Veteran's service treatment records reflect several complaints of cervical pain due to an in-service wrestling injury, as well as an emergency room visit and X-ray performed for complaints of right knee pain after a 25 foot fall in a rope accident, and several complaints of shoulder problems.  The service treatment records also document numerous complaints related to the Veteran's thoracolumbar spine.  The examiner failed to discuss any of this pertinent evidence.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Here, for the aforementioned reasons, the Board finds the VA opinion for the joints to be inadequate.  Therefore, on remand, the Veteran should be afforded another VA examination to determine the nature and etiology of his joint disabilities.  

C.  Acquired Psychiatric Disorder

The Veteran contends that he has an anxiety disorder that began in service as panic attacks.  Although the Veteran's psychiatric evaluation was marked as normal at separation from service, the Veteran is competent to report that he suffered from symptoms of anxiety during service.  See 38 C.F.R. § 3.159 (2012). 

In February 2011, the Veteran's treating physician submitted a letter stating that the Veteran was having severe anxiety and panic attacks that caused him to have chest pain.  The physician noted that the Veteran was currently on medication for his symptoms.  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element. 

Service treatment records reflect that in April 1991, the Veteran was diagnosed with hyperventilation syndrome after presentation to the hospital with headaches.  On follow up two days later, his hyperventilation syndrome was noted to have resolved.  This treatment may represent the onset of the Veteran's current psychiatric disorder, and satisfies the second McLendon element.  The Veteran testified in his hearing that he suffered from panic attacks and anxiety in service and currently experiences the same symptoms.  Board Hearing Tr. at 18.  This evidence raises a possibility that the Veteran's current psychiatric disorder may be associated with the Veteran's service.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. C.S. since April 2008, chiropractor R.H. since October 2007, and Dr. K.R.B. since March 2010.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's treatment records from the VA Central Arkansas Veterans Health System in Little Rock, Arkansas, as well as from the VA Community-Based Outpatient Clinic in Searcy, Arkansas.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain from the National Personnel Record Center, or other appropriate entity, the Veteran's service treatment and personnel records from his service in the Marine Corps Reserves.  If the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of Steps 1 through 3, schedule the Veteran for an examination to determine the nature and etiology of his bilateral hearing loss.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  
All required tests should be performed.  If the Veteran has a hearing loss disability as recognized for VA disability purposes in either ear or both ears, the examiner should provide an opinion on the following question:
Is it at least as likely as not (50 percent or greater) that the hearing loss disability is related to military service (to include in-service acoustic trauma related to gunfire and helicopter noise)?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completion of Steps 1 through 3, schedule the Veteran for an orthopedic examination to determine the nature and etiology of his left and right knee disabilities, thoracolumbar spine disability, left shoulder rotator cuff tendinopathy, and residuals of cervical strain.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  

All required tests should be performed.  Thereafter, the examiner should provide an opinion on the following questions:

(a.)  Regarding the Veteran's left and right knee disabilities, the examiner should first provide diagnoses of all left and right knee disabilities present since the February 2008 claim for service connection.  For each diagnosed disability, the examiner should then provide an opinion on the following question:  Is it at least as likely as not (50 percent or greater) that the disability is related to military service (to include an in-service rope accident that occurred in October 1991)?

(b.)  Regarding the Veteran's left shoulder rotator cuff tendinopathy, is it at least as likely as not (50 percent or greater) that the disability is related to military service (to include the Veteran's military occupational specialty as a Search and Rescue swimmer, in-service judo training, and/or in-service rope accident that occurred in October 1991)?  In providing this opinion, please discuss the February 2011 letter from Dr. K.R.B., who noted that the Veteran's left shoulder pathology was consistent with a chronic overuse etiology more so than an acute trauma.

(c.)  Regarding the Veteran's residuals of cervical strain, is it at least as likely as not (50 percent or greater) that the disability is related to military service (to include an in-service wrestling accident that occurred in late 1990/early 1991 and/or in-service rope accident that occurred in October 1991)?

(d.)  Regarding the Veteran's thoracolumbar spine disability, is it at least as likely as not (50 percent or greater) that the disability is related to military service (to include an in-service rope accident that occurred in October 1991)?  In providing this opinion, please discuss the October 2011 letter from Dr. B.A.T., who noted that the Veteran's chronic back pain "certainly could and probably does" relate to service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completion of Steps 1 through 3, schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorder.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide diagnoses of all psychiatric disorders present since the February 2008 claim for service connection.  With respect to each disorder diagnosed, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that the disorder is related to military service (to include an in-service diagnosis of hyperventilation syndrome)?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


